Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office communication is in response to a response filed on 05/02/2022. Claims 1-20 are allowed.  

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Pages 8-9, filed  05/02/2022 and the interview summary filed on 7/22/2022  make it clear,   as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Attorney 
Nolan Hubbard – Reg. 62327.



(Currently amended) A method comprising: 
receiving, at a cloud computing environment implemented by a first plurality of computing devices, a request including at least one data unit for storage;
 buffering, at the cloud computing environment, the at least one data unit in a data stack storing one or more additional data units until one or both of a predetermined amount of time has passed or a size of the data stack exceeds a predetermined threshold;
 encrypting, at the cloud computing environment, the
generating, at the cloud computing environment, a storage transaction including the
uploading the storage transaction to 


(Currently amended) The method of claim 1, wherein  each request in a plurality of requests including a respective data unit are received and wherein encrypting the
generating an encryption key corresponding to the respective request; 
encrypting the respective data unit included in the respective request with the encryption key; and
generating an association between the encryption key and the respective 


(Currently amended) The method of claim 1, further comprising,
 prior to uploading the storage transaction to the 
signing the storage transaction with at least one private key associated with the request.  


(Currently amended) The method of claim 3, wherein the at least one private key is one of the 

(original) The method of claim 3, wherein the at least one private key is a private key associated with a computing device transmitting the request.  

(original) The method of claim 1, wherein the method is performed at least in part by a provisioning service.  

(original) The method of claim 6, wherein the storage transaction also includes metadata regarding the provisioning service.  

(original) The method of claim 7, wherein the metadata includes a volume identifier associated with an instance of the provisioning service.  

 (original) The method of claim 1, wherein the storage transaction also includes an account identifier associated with one or more of a user and a container corresponding to the at least one data unit.  
(original) The method of claim 1, wherein the blockchain is a cryptocurrency blockchain. 
 

(Currently amended) A system comprising: 
a processor; and
 a memory storing instructions which, when executed by the processor, cause the processor to: 
receive, at a cloud computing environment implemented by a first plurality of computing devices, a request including at least one data unit for storage;
 buffer, at the cloud computing environment, the at least one data unit in a data stack storing one or more additional data units until one or both of a predetermined amount of time has passed or a size of the data stack exceeds a predetermined threshold;
 encrypt, at the cloud computing environment, the 
generate, at the cloud computing environment, a storage transaction including the 
upload the storage transaction to into a block for storage on the blockchain, and wherein the nodes are implemented by a second plurality of computing devices separate from the first plurality of computing devices.  



(Currently Amended) The system of claim 11, wherein  each request in a plurality of requests including a respective data unit are received and wherein encrypting the
generate an encryption key corresponding to the respective request; 
encrypt the respective data unit included in the respective request with the encryption key; and
generate an association between the encryption key and the respective 


(Currently amended) The system of claim 11, wherein the memory contains further instructions which, when executed by the processor prior to uploading the storage transaction to the 
 sign the storage transaction with at least one private key associated with the request.  

(Currently amended) The system of claim 13, wherein the at least one private key is one of the 
 
(original) The system of claim 13, wherein the at least one private key is a private key associated with a computing devices transmitting the request.  

(Currently amended) The system of claim 11, wherein the memory contains instructions which, when implemented by the processor, cause the processor to buffer the at least one data unit and encrypt the 


17. (original) The system of claim 16, wherein the storage transaction also includes metadata regarding the provisioning service, including at least a volume identifier associated with an instance of the provisioning service.  


18. (original) The system of claim 11, wherein the storage transaction also includes an account identifier associated with one or more of a user and a container corresponding to the at least one data unit.  


19. (original) The system of claim 11, wherein the blockchain is a cryptocurrency blockchain.  

20. (Currently amended) A non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to:
 receive, at a cloud computing environment implemented by a first plurality of computing devices, a request including at least one data unit for storage; 
buffer, at the cloud computing environment, the at least one data unit in a data stack storing one or more additional data units until one or both of  a predetermined amount of time has passed or a size of the data stack exceeds a predetermined threshold; 
encrypt, at the cloud computing environment, the 
 generate, at the cloud computing environment, a storage transaction including the encrypted data units 
upload the storage transaction to 












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/
Primary Examiner, Art Unit 2445